Citation Nr: 1511674	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  10-38 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel






INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which continued the 30 percent initially rating assigned to the Veteran's PTSD in a March 2009 rating decision. 

Review of the VA paperless claims processing systems reveals an additional document pertinent to the present appeal, specifically, the March 2015 brief from the Veteran's representative. In that brief, the Veteran's representative asserted entitlement to service connection for diabetic neuropathy of all four extremities, hypertension, residuals of a total hip replacement, residuals of a right inguinal repair, hearing loss, tinnitus, and a back disability. There is no indication that the RO as the Agency of Original Jurisdiction (AOJ) has initially adjudicated these claims. Since the Board does not have jurisdiction over the raised claims, they are referred to the RO for appropriate development and consideration. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent VA examination in order to determine the severity of his PTSD in June 2011, almost four years ago. In the February 2015 brief, the Veteran's representative asserted that the Veteran's PTSD was not adequately examined. On remand, the AOJ should afford the Veteran a VA examination to determine the current severity of his PTSD.

In an August 2010 statement, the Veteran reported that he was being treated by VA for his PTSD. With the exception of the VA examination reports, there are no VA treatment records associated with the claims file. On remand, the AOJ should obtain his VA treatment records. In this regard, the Board notes that the Veteran also has been treated by a private provider who submitted a March 2009 letter and an undated evaluation. On remand, the AOJ should provide the Veteran an opportunity to supplement the record with any updated private treatment records.

Also, of record is May 2011 negative reply from the Social Security Administration (SSA) as to whether there are records available related to a claim for disability benefits. It appears that the Veteran has not yet been notified of the negative reply, and on remand, the AOJ should so notify the Veteran. 

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the May 2011 negative reply from the SSA. Provide him a VA Form 21-4142, Authorization and Consent to Release Information to the VA, and request that he complete and submit such for his private treatment records from J. Davis. Advise the Veteran that he may submit his private treatment records if he so chooses. Attempt to obtain and associate with the claims file any identified private treatment records. If a negative response is received from the Veteran, or any treatment facility, or if sufficient attempts to obtain the records are futile; he should be properly notified and the claims file properly documented.

2. Obtain and associate with the claims file the Veteran's treatment records maintained by the VA Medical Center (VAMC) in Philadelphia, Pennsylvania, dated during the current appeal. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his PTSD. The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted.

The claims file should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If any examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examinations.

4. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental SOC and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




